UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4425


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY CURTIS GILLOM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00439-CCE-1)


Submitted:   January 21, 2016             Decided:   February 5, 2016


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Harp II, CHARLES H. HARP II PC, Lexington, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stanley Curtis Gillom appeals the district court’s sentence

of 85 months of imprisonment for distributing cocaine base in

violation of 21 U.S.C. § 841(a), (b)(1)(C) (2012).                                  He argues

that   law    enforcement               engaged    in    “sentencing     manipulation”        by

arranging         numerous           controlled         buys    from     Gillom,      thereby

increasing the drug quantity for which he was held responsible

at sentencing.            He contends that the district court abused its

discretion in failing to grant him a downward variance based on

this manipulation.                 We affirm.

       We    review            a     sentence       for     reasonableness          “under     a

deferential        abuse-of-discretion                 standard.”       United      States   v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States,      552 U.S. 38,    41    (2007)).        We     consider     both     the

procedural         and    substantive             reasonableness       of     the   sentence.

Gall, 552 U.S. at 51.

       We have never expressly adopted the theory of sentencing

manipulation,            and       we    have     looked       upon    such    claims      with

“skepticism.”            United States v. Jones, 18 F.3d 1145, 1154 (4th

Cir. 1994).          Gillom argues that Jones should be reconsidered

because      it    was     decided         when    the    Sentencing        Guidelines     were

mandatory rather than advisory.                         We need not decide whether to

apply the theory of sentencing manipulation, however, because in



                                                   2
any event, no such manipulation occurred here.              Therefore, the

district court did not abuse its discretion in declining to vary

downward on this basis.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3